ON REMAND FROM THE SUPREME COURT OF FLORIDA

FULMER, Judge.
In DeGregorio v. Balkwill, 853 So.2d 371 (Fla.2003), the supreme court quashed this court’s opinion, In re Forfeiture of One 1988 Lincoln Town Car, 826 So.2d 342 (Fla. 2d DCA 2002), because it disapproved this court’s interpretation of several provisions in the Florida Contraband Forfeiture Act, sections 932.701-.707, Florida Statutes (1999). However, the supreme court expressly did not address the issue of Joseph T. DeGregorio’s standing to challenge the forfeiture of a 1988 Lincoln Town Car. Because DeGregorio did not hold legal title to the 1988 vehicle, for the reasons explained in our prior opinion, 826 So.2d 342, we conclude that he lacked standing to assert a claim to the vehicle and reverse the summary judgment entered in favor of DeGregorio as to that vehicle.
Reversed.
ALTENBERND, C.J., and SILBERMAN, J., concur.